 In the Matter of THE GREAT ATLANTIC AND PACIFIC TEA COMPANYandAMALGAMATED MEAT CUTTERS AND FOOD STORE EMPLOYEES(AFL)Case No. 1-R-1553.-Decided November 3, 1943Brickley, Sears, and Cole,byMr. Bartholomew A. Brickley,of Bos-ton, Mass., for the Company.,Messrs. Philip A. Guest, Sherwood M. Spencer, Kenneth Kelly,andLester E. Travers,of Lynn, Mass., for the Meat ?utters.Messrs.Michael J. ReardonandRobertW. Reardon,of Salem,Mass., for the Independent.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon amended petition duly filed by Amalgamated Meat Cuttersand Food Store Employees (AFL), herein called the Meat Cutters,alleging that a question affecting commerce had arisen concerning therepresentation of employees of The Great Athintic and Pacific TeaCompany, Boston, Massachusetts, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before John W. Coddaire, Jr., Trial Examiner.Saidhearing was held at Boston, Massachusetts, onAugust 10, 12, 13, 17,and 18, 1943.The Company, the Meat Cutters, and MassachusettsIndependent Food Store Workers Union, herein called the Independ-ent, appeared, participated, and were afforded full opportunity tobe heard, to examine andcross-examinewitnesses, to introduce evi-dencebearing onthe issues, and to file briefs with the Board.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.On October 5, 1943, oral argument washeld before the Board in Washington, D. C., in which the Companyand the Meat Cutters participated.Upon the entire record in the case, the Board makes the following:53 N. L.R. B., No. 66.360U THE GREAT ATLANTIC AND PACIFIC TEA COMPANY361FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Great Atlantic and Pacific Tea Company is engaged in thepurchase and sale of groceries, meats, and, provisions. It is dividedinto 7 divisions which are not incorporated.The Company's NewEngland division comprises the Boston, Massachusetts, Portland,Maine, Springfield, Massachusetts, Albany, New York, the Canadian,and the Lynn North Shore area, units.The Lynn North Shore area,with which this proceeding is concerned, consists of a group of 35 storesamong the 245 stores in the Boston unit.The Company's sales in theLynn North Shore area annually amount to approximately $5,000,000.About 90 percent of the merchandise which the Company purchasesfor resale in that area originates outside the State of Massachusetts.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters and Food Store Employees is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.Massachusetts Independent Food Store Workers Union is an'un-affiliated labor organization, admitting to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONIn a letter to the Company dated July 20, 1943, the Meat Cuttersrequested a conference for the purposes of collective bargaining.By letter dated July 29, 1943, the Company replied that since theIndependent had asserted a claim to represent a majority of the Com-'pany's employees the Company refused to recognize the Meat Cut-ters as bargaining representative unless and until it is certified assuch by the Board.A statement of the Acting Regional Director, introduced in evidenceat the hearing, indicates that the Meat Cutters and the Independenteach represents a substantial number of employees in the unit herein-after found appropriate 1iThe Acting Regional Director reported that the Meat Cutters submitted 158 designa-tions, of which 107 bearing apparently genuine original signatures, correspond with thenames on the Company's pay roll of July 24, 1943, which contains 328 names.The Acting Regional Director also reported that the Independent submitted 87 designa-tions, of which 75,,bearing apparently genuine original signatures, correspond with nameson the aforesaid pay lollNames on 18 of the designations submitted by the Meat Cutters and on 18, by the Inde-pendent, bearing names which correspond with those on the Company's pay roll, are thesame. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National Labor Re-lations Act.IV.THE APPROPRIATE UNITThe Meat Cutters claims as appropriate a unit composed of all retailstore employees, both managers and clerks, employed in the storesof the Company's Lynn North Shore area. The Independent is inaccord with this position.The Company agrees with these conten-tions except insofar as it claims that the managers are employed inan executivecapacity, are representatives of management, and as suchshould be excluded from the unit.The unit urged by both labor organizations herein is substantiallythe same as the unit established by contracts between the ,Companyand Lynn North Shore Managers and Clerks Union,2 which were i'neffect between 1937 and July 1943. The Company has also had contrac-tural relations with various labor organizations, renewed for theperiod July 24 to November 1, 1943, whereby all its retail store em-ployees, including managers, were represented, in five other areaswithin the New England division.The Company operates various types of retail grocery and groceryand meat markets.The largest of these are called super markets.They are self-service stores and are staffed by a minimum of 10 em-ployees.Super markets, are departmentalized and often have, inaddition to meat and produce departments, departments for dairy andbaked goods, each with its own "manager." The manager of the gro-cery department, who is responsible for the entire market, has anassistantgrocery manager under him. The Company also operates asimilartype of self-service market with a lesser volume of business anda smallernumber of employees which it calls "special developmentcombination stores."These markets often dispense with the assistantmanager.The Company also operates small grocery stores, called"straight grocery stores," not of the self-service type, which mayemploy as few as 2 employees, a manager and clerk. Some of thesesmaller grocery stores have meat departments, which are in charge of"meat managers."These markets are called "combination grocerystores" by the Company.The Company operates, too, one self-servicesmall grocery store, called a "special development, straight grocerystore."The management of the Company's business appears to be'highlycentralized.Detailed stencils of "instructions and suggestions,"which cover price changes, the manner of handling Government reg-2 It appearsthat thisorganization is now defunct. THE GREATATLANTICAND PACIFIC TEA COMPANY363ulations, promotion campaigns, and such minutiae as how to ring upreturned bottles on the cash register, are sent to the stores almostdaily.In addition supervisors pay frequent and often daily visitsto the markets.Although the managers are invariable "responsible"for their stores, stock, and cash, make out orders, have the authorityto suspend clerks for dishonesty and to hire part-time help, their areaof authority is extremely circumscribed.The arrangement of themarket is prescribed by the Company, as are the working hours.Thestore receives a budget for labor expenses.Full-time employees areselected only by the personnel department.They appear to be re-cruited by the supervisor, either through promotion from the ranksof part-time help or from other stores.The ratio to the turn-over inwhich stock is maintained must be approved by the supervisor. It isthe Company's custom at times to ship to its various stores merchan-dise which has not been ordered, in order to relieve its warehouses.Supervisors give instructions to clerks themselves, in addition to hav-ing the managers transmit them.The managers are never consultedas to the formulation of company policy; one manager testified that hehad not been informed of the profit figures for his store in severalyears.In those instances where the Company advertises, there ap-pears to be no consultation with the manager of the store concerned.All employees, including managers, are required to record the time oftheir entrance upon duty and their departure, and vacations are thesame both for clerks and managers.Finally, the manager is expectedto consult his supervisor over every decision requiring the exercise ofdiscretion.The managers of the small grocery stores and combination storesoccupy most of their working time in the same manner as clerks,viz,waiting on customers and arranging stock, although these duties aresupplemented by taking care of the books, making bank deposits, andringing up the cash register.After reading the mail, the managerpasses it on to his clerks who are conversant with their duties andseldom need direction.The meat manager is a working butcher hav-ing the power to hire part-time help, who makes out orders and isresponsible for his department.His pay is less than that of thegrocery manager but his authority is little less.Only the large self-service stores have produce managers, who hire part-time help andmake out orders as to which the super market manager has final au-thority.The assistant manager usually handles one portion of thesuper market, rings up one of the cash registers, and is in charge onthe manager's day off, although the manager makes out the ordersfor that day in advance. It thus appears that the discretion of thesedifferent types of "managers" is limited to the routine running oftheir various stores and departments and their "responsibility" forcash resembles that of silch types of clerical employees as bookkeepers. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt oral argument the Company conceded in substance that themanagers of small grocery and combination stores have little realauthority; it also appears that the Company does not oppose theinclusion of department managers and assistant managers withinthe unit.Under these circumstances, we are of the opinion that themanagers of the small straight and, combination grocery stores, de-partment managers, and assistant managers, do not exercise substan-tial supervisory authority and in view of the Company's bargaininghistory in its New England division and the bargaining history ofother companies in that region as disclosed by the record,3 we shallinclude them in the unit.4 Since the small size of the special develop-ment straight grocery stores limits the extent of its manager's au-thority, he will also be included in the unit.On the other hand, owingto the greater size of the enterprises they head, the larger personnel,and the consequent necessity of more supervision, the managers ofsuper market and special development combination stores exercisegreater actual authority.Accordingly, we are of the opinion, andfind, that the duties and powers of the managers of super market andspecial development combination stores are sufficiently supervisoryin nature to warrant distinguishing them from the other managers.'Accordingly, we shall exclude them from the unit.We find, therefore, that all retail store employees of the Company,including managers and part-time and full-time clerks, employed inthe Lynn North Shore area of the Boston, Massachusetts, unit of theNew England Division of The Great Atlantic and Pacific Tea Com-pany, but excluding grocery managers of super markets and specialdevelopment combination stores, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection herein, subject to the limitations and additions set forth insaid Direction.'Contracts between the Meat Cutters and First National Stores, Inc., and with EconomyStores in the New England area have been admitted in evidence.4utter of First National Stores,Inc., Providence Dtivrosion,26 N. L. R. B. 1275.Matter of Santa Fe Trails Transportation Company,52 N. L R B. 895;Matter ofThe Western Union Telegraph Company,41 N L R B. 1051 ; andMatter of The WesternUnion TelegraphCompany, 43 NL R B. 931. THE GREAT ATLANTIC AND PACIFIC TEA COMPANYDIRECTION OF ELECTION365By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, _ itt isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Great At-lantic and Pacific Tea Company, Boston, Massachusetts, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the First Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dis-charged for cause, and have not been rehired or reinstated prior tothe date of the election to determine whether they desire to be rep-resented by Amalgamated Meat Cutters and Food Store Employees(AFL) or by Massachusetts Independent Food Store Workers Union,for the purposes of collective bargaining, or by neither.559015-44-vol. 53-25